      Case 2:19-cr-00235-KJM Document 120 Filed 09/01/21 Page 1 of 1


 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8                                               )        Case №: 2:19-cr-00235-KJM
     UNITED STATES OF AMERICA,                   )
 9                                               )                    ORDER
     Plaintiff,                                  )               APPOINTING COUNSEL
10                                               )
     vs.                                         )
11                                               )
     Roderick Harris                             )
12                                               )
     Defendant.                                  )
13
            The above named defendant has separately requested co-counsel be appointed. Therefore,
14
15   in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,

16          IT IS HEREBY ORDERED Candace Fields is appointed to represent the above
17   defendant in this case effective nunc pro tunc to August 31, 2021.
18
            This appointment shall remain in effect until further order of this court.
19
20   DATED: 9/1/2021

21
22
23
24
25
26
27
28


     ORDER APPOINTING COUNSEL                         1
